Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew J. Heinisch on 03/16/21.

The application has been amended as follows: 

1.	(Currently Amended)	  A filter element, comprising:
a filter media comprising a ring of , wherein the ring of the filter media comprises a tubular filter media extension having a first stage end and a second stage end;
a seal disposed along the tubular filter media extension between the first stage end and the second stage end to separate a first filter stage and a second filter stage;
a first stage end cap closing the first stage end of the ring of the filter media; 
a second stage end cap closing the second stage end of the ring of filter media, the second stage end cap comprising a mounting post;
a key defined along an outer peripheral and radially outward facing surface of the mounting post, wherein the key comprises at least one of an axially extending groove.



3.	(Cancelled)	     

4.	(Previously Presented)	The filter element of claim 1, wherein the mounting post comprises a tapered tip and a cylindrical body, wherein the key extends into the cylindrical body and into the tapered tip.

5.	(Previously Presented)	     The filter element of claim 1 wherein the filter element is configured for use with a tubular baffle with the second stage end sized to be received within the tubular baffle, wherein the key provides means for keying with the tubular baffle having a perforated extension, wherein without the key, the filter element will not interfit and properly mount with the tubular baffle.

6.	(Cancelled)	

7.	(Original)	The filter element of claim 5, wherein the first stage end cap includes a handle providing an indication of alignment, and wherein the key and the handle together provide means for aligning the tubular baffle.

8.	(Original)	A method of using the filter element of claim 1, comprising:
installing the filter element into a tubular baffle, the tubular baffle comprising a tubular extension and a plurality of pores formed  into the tubular extension; and
keying the filter element to the tubular extension.

9.	(Original)	The method of claim 8, wherein the keying rotationally locks the filter element to the tubular baffle, and wherein the tubular baffle includes at least one 

10.	(Original)	The method of claim 9, further comprising installing the tubular baffle into a support grid in a filtration vessel, keying the tubular baffle to the support grid and rotationally locking the tubular extension to the support grid.

11.	(Original)	The method claim 10, wherein the tubular baffle comprises a post having a cavity receiving the mounting post of the filter element, the cavity including a circular surface and a radially inward projecting detent, the key of the filter element including a clearance void formed into the mounting post receiving the projecting detent.

12.	(Previously Presented)	The method of claim 11, wherein the clearance void comprises is provided by the axially extending groove.	 

13.	(Original)	The method of claim 9, further comprising installing the tubular baffle into a support grid in a filtration vessel that is keyless, and rotating the filter and the tubular baffle together while keyed together and relative to the support grid to align at least one drainage aperture on the tubular baffle at a gravitational bottom, wherein the at least one drainage aperture is configured differently and sized larger than the plurality of pores.

14.	(Original)	The method of claim 13 further comprising rotating the filter utilizing a handle at a first stage of the filter element, the handling providing an indication of alignment of the drainage aperture.

15.	 (Currently Amended)	A filter element configured for use with a keyed tubular baffle having a tubular extension defining a plurality of pores, the tubular extension including first and second open ends, a cap portion coupled to one of the first and second open ends, the cap portion comprising an end plate with a post projecting from one side that provides a hollow receiver, a key projection along the post and projecting radially inwardly a filter media;
a tubular filter media extension of the filter media with an internal central flow passage having a first stage end and a second stage end, the second stage end sized to be received within the tubular baffle;
a seal disposed along the tubular filter media extension between the first stage end and the second stage end to separate a first filter stage and a second filter stage;
a first stage end cap closing the first stage end of the tubular filter media extension;
a second stage end cap closing the second stage end of the tubular filter media extension, the second stage end cap comprising a mounting post configured to be received within the hollow receiver with an axial clearance region arranged to clear the key projection, wherein the axial clearance region is along an outer peripheral and radially outward facing surface of the mounting post, and wherein the axial clearance region is provided by at least one of an axially extending groove of the mounting post or an axially extending flat of the mounting post. 

16.   	(Original)	The filter element of claim 15, wherein the axial clearance region is configured to key with the key projection for providing a predetermined angular orientation for use.

17.   (Cancelled)	
18.	(Original)	The filter element of claim 15, wherein the mounting post is asymmetrical.

19.	(Cancelled)	

	20.	(Original)	The filter element of claim 15, wherein the tubular filter media extension is one of: (a) a single continuous extension of filter media or (b) a composite of at least two filter sections extending axially in end to end relationship; with the seal mounted on 

	21. 	(Previously Presented)	The filter element of claim 15, wherein the first stage end cap includes a handle providing an indication of alignment, and wherein a key along the mounting post and the handle together provide means for aligning the tubular baffle.

22. 	(Original)	A filter and baffle assembly comprising the filter element of claim 15 in combination with the keyed tubular baffle with the filter element installed into the keyed tubular baffle to provide an intermediate annular pressure chamber therebetween.

23.	(Previously Presented)	A multiple stage filter element assembly comprising the filter and baffle assembly of claim 22, and further comprising:
a filtration vessel;
a partition dividing the filtration vessel the filtration vessel into a first stage and a second stage, at least one opening in the partition;
an inlet port in fluid communication with the first stage;
an outlet port in fluid communication with the second stage;
the filter element disposed in the vessel and extending through the partition, 
the tubular baffle surrounding the filter element and being secured by a support grid, the support grid providing a mounting opening receiving the post and a corresponding key keying with the keyed tubular baffle, wherein the key rotationally locks the tubular baffle relative to the filtration vessel, providing a predetermined orientation to the tubular baffle, the tubular baffle including drainage apertures located at a gravitational bottom.

24.	 (Currently Amended)	A filter element configured for receipt into a keyed tubular baffle having a tubular extension defining a plurality of pores, the tubular extension comprises first and second open ends, a cap portion coupled to one of the first and a filter media;
a tubular filter media extension of the filter media with an internal central flow passage having a first stage end and a second stage end, the second stage end sized to be received within the tubular baffle;
a seal disposed along the tubular filter media extension between the first stage end and the second stage end to separate a first filter stage and a second filter stage;
a first stage end cap closing the first stage end of the tubular filter media extension;
a second stage end cap closing the second stage end of the tubular filter media extension; and 
means at the second stage end cap for clearing the key projection to allow the filter element to interfit with the keyed tubular baffle, wherein the second stage end cap comprises a mounting post configured to be received within the hollow receiver, wherein along an outer peripheral and radially outward facing surface of the mounting post is provided at least one of an axially extending groove or an axially extending flat.

25.	(Cancelled)	

26.	(Previously Presented)    The filter element of claim 24, wherein said clearing means further is means for keying with the keyed tubular baffle and such that the filter element is configured to key with the key projection for providing a predetermined angular orientation for use.

27.	(Previously Presented)	   The filter element of claim 24, wherein the mounting post is non-circular, comprising at least one of polygonal shape, rectangular shape and chevron shape.



29.	(Original)	A multiple stage filter element assembly comprising the filter and baffle assembly of claim 28, and further comprising:
a filtration vessel;
a partition dividing the filtration vessel the filtration vessel into a first stage and a second stage, at least one opening in the partition;
an inlet port in fluid communication with the first stage;
an outlet port in fluid communication with the second stage;
the filter element disposed in the vessel and extending through the partition, 
the tubular baffle surrounding the filter element and being secured by a support grid, the support grid providing a mounting opening receiving the post and a corresponding key keying with the keyed tubular baffle, wherein the key rotationally locks the tubular baffle relative to the filtration vessel, providing a predetermined orientation to the tubular baffle.

30-36.       (Cancelled)

37.	(Previously Presented)	The filter element of claim 45, wherein the mounting post is rectangular and provides the axially extending flat.

38.   	(Previously Presented)  The filter element of claim 1, wherein the mounting post has a chevron shape, including a pair of wings that provide a V-shape to the axially extending groove.

39.	(Previously Presented)	The filter element of claim 15, wherein the mounting post comprises a tapered tip and a cylindrical body, wherein the axially extending groove is provided and extends into the cylindrical body.

40.	(Cancelled)	

41.   	(Previously Presented)  The filter element of claim 15, wherein the mounting post has a chevron shape, including a pair of wings that provide a V-shape to the axially extending groove.
	
42.	(Cancelled)	

43.	(Previously Presented)	The filter element of claim 24, wherein the mounting post is rectangular defining the axially extending flat.

44.   	(Previously Presented)  The filter element of claim 24, wherein the mounting post has a chevron shape, including a pair of wings that provide a V-shape to the axially extending groove.

45.	(Currently Amended) 	A filter element, comprising:
a filter media comprising a ring the filter media comprises a tubular filter media extension having a first stage end and a second stage end;
a seal disposed along the tubular filter media extension between the first stage end and the second stage end to separate a first filter stage and a second filter stage;
a first stage end cap closing the first stage end of the ring of the filter media; 
a second stage end cap closing the second stage end of the ring of the filter media, the second stage end cap comprising a mounting post;
a key defined along an outer peripheral and radially outward facing surface of the mounting post, wherein the key comprises an axially extending flat.

Drawings
The drawings were received on 03/22/19.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 15, 24 and 45 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2, 4-5, 7-14, 38, 16, 18, 20-23, 39, 41, 26-29, 43-44 and 37 depend on claims 1, 15, 24, 45; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DUNG H BUI/           Primary Examiner, Art Unit 1773